DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 10/22/2021 are acknowledged and entered.

Claims 5, 6, 12-19, 30-35, 41, and 42 were pending.  In the amendment as filed, applicants have amended claims 5, 6, 12, 16-19, 33-35, 41, and 42; cancelled claims 13-15 and 30-32; and added claims 91-103.  Therefore, claims 5, 6, 12, 16-19, 33-35, 41, 42, and 91-103 are currently pending. 

Election/Restrictions
Applicant’s election without traverse of a species for a type of formulation in the reply filed on 10/22/2021 is acknowledged.  The elected species for one distinct type of formulation is as follows: “Applicants elect, without traverse, the formulation of instant claim 5, wherein the name, structure, and amount of the active agents are referred to therein as “the therapeutically effective combination of free amino acids consists essentially of: a therapeutically effective amount of free amino acids of threonine, valine, tyrosine, aspartic acid, and serine.””  The elected species is interpreted to be a combination of five different amino acids (i.e. ‘free amino acids of threonine, valine, tyrosine, aspartic acid, and serine’).


Claims 92 and 94-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.

Accordingly, claims 5, 6, 12, 16-19, 33-35, 41, 42, 91, 93, and 99-103 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/US2017/055167 that was filed on 10/04/2017.  PCT/US2017/055167 claims priority to two provisional applications, which are 62/403,965 that was filed on 10/04/2016, and 62/421,443 that was filed on 11/14/2016.  Therefore, this application has an effective filing date of 10/04/2016 for prior art searches.

Information Disclosure Statement
The listing of references in the specification (see pgs. 64-68) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 42, 99, and 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 33 recite the “method of claim 5, wherein at least one of the free amino acids or each of the free amino acids is an L- form of the at least one or each of the free amino acids”.  The limitation of ‘at least one of the free amino acids or each of the free amino acids is an L- form of the at least one or each of the free amino acids’ is vague and indefinite.  Here, the phrase ‘at least one of the free amino acids or each of the free amino acids is an L- form’ is a definite expression, and as a result, the addition of the phrase ‘of the at least one or each of the free amino acids’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  As recognized by MPEP § 2173.02(II), if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  Consequently, claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent oral”, and the claim also recites “sublingual” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Here, the term ‘oral’ is recognized in the pharmaceutical art as a subgeneric mode of administration, and the term ‘sublingual’ is a specific type of ‘oral’ administration that is situated or applied under the tongue.  Thus, claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 42 recites the broad recitation “pulmonary”, and the claim also recites “intranasal” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Here, the term ‘pulmonary’ is recognized in the pharmaceutical art as a subgeneric mode of administration pertaining to the lungs, and the term ‘intranasal’ is a specific type of ‘pulmonary’ administration by way of the nasal structures.  Consequently, claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 99 recite the “method of claim 91, wherein at least one of the free amino acids or each of the free amino acids is an L- form of the at least one or each of the free amino acids”.  The limitation of ‘at least one of the free amino acids or each of the free amino acids is an L- form of the at least one or each of the free amino acids’ is vague and indefinite.  Here, the phrase ‘at least one of the free amino acids or each of the free amino acids is an L- form’ is a definite expression, and as a result, the addition of the phrase ‘of the at least one or each of the free amino acids’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  As recognized by MPEP § 2173.02(II), if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  Consequently, claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 103 recites the broad recitation of “oral”, and the claim also recites “sublingual” which is the narrower oral’ is recognized in the pharmaceutical art as a subgeneric mode of administration, and the term ‘sublingual’ is a specific type of ‘oral’ administration that is situated or applied under the tongue.  Therefore, claim 103 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 103 recites the broad recitation “pulmonary”, and the claim also recites “intranasal” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Here, the term ‘pulmonary’ is recognized in the pharmaceutical art as a subgeneric mode of administration pertaining to the lungs, and the term ‘intranasal’ is a specific type of ‘pulmonary’ administration by way of the nasal structures.  Accordingly, claim 103 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 6, 12, 33-35, 41, 42, 91, 93, and 99-103 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langford et al. (US Patent 8,691,213 B2).
For claims 5, 6, 12, 33-35, 41, and 42, Langford et al. claim a method of treating a person suffering from asthma (refers to instant claims 6 and 41) comprising administering to said person (refers to instant claimed ‘administering to the subject a formulation’ of claim 5) a milk protein-free composition comprising effective amounts of: (a) a protein-free portion consisting of: (i) free amino acids as the sole source of amino acids in the protein-free portion, wherein the free amino acids comprise at least alanine, arginine, aspartic acid, cysteine, glycine, histidine, isoleucine, leucine, lysine, methionine, praline, serine, threonine, tryptophan, tyrosine, valine, and glutamine (refers to instant claimed ‘a therapeutically effective combination of free amino acids wherein the therapeutically effective combination of free amino acids consists essentially of: a therapeutically effective amount of free amino acids of threonine, valine, tyrosine, aspartic acid, and serine’ of claim 5; instant claim 12; and the elected species), (ii) fatty acids comprising long-chain polyunsaturated fatty acids (LCPUFA), (iii) digestible carbohydrates, and (iv) indigestible carbohydrates obtained from a milk protein-free source; and (b) Bifidobacteria obtained from a milk-protein-free culture; wherein the milk protein-free composition is free of protein fragments of milk, and other than (b) is essentially free of intact proteins (Claim 1).  Langford et al. also disclose the followings: (i) the composition is a powdered formulation (refers to instant claimed ‘oral’ of claim 42) that can be diluted with water (refers to instant claimed ‘a pharmaceutically acceptable carrier’ of claim 34) (col. 6, lines 32-35); and (ii) exemplified a composition comprising protein, amino acids, fat, sunflower oil, fractionated coconut oil, canola oil, high oleic sunflower oil, ARASCO TM oil, DHASCO ™ oil, Maltodextrin, Prebiotic, short chain fructooligosaccharide (scFOS), long chain fructooligosaccharide (IcFOS), acid oligosaccharide (AOS), Bifidobacterium breve, and other vitamins/minerals/trace elements (refers to instant claimed ‘does not include or comprises only negligible amounts of electrolytes’ of claim 35).
While Langford et al. do not explicitly disclose the limitation of ‘wherein the therapeutically effective combination of free ammo acids is sufficient to reduce symptoms associated with the lung disorder in the subject’ of claim 5, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Langford et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition
Since there no specific stereoisomer for the amino acids claimed by Langford et al., they are considered to be racemic mixture of both L and D stereoisomers, and as such the L stereoisomer as recited by instant claim 33 is taught by Langford et al.
For claims 91, 93, and 99-103, Langford et al. claim a method of treating a person suffering from asthma (refers to instant claims 93 and 102) comprising administering to said person (refers to instant claimed ‘administering to the subject a formulation’ of claim 91) a milk protein-free composition comprising effective amounts of: (a) a protein-free portion consisting of: (i) free amino acids as the sole source of amino acids in the protein-free portion, wherein the free amino acids comprise at least alanine, arginine, aspartic acid, cysteine, glycine, histidine, isoleucine, leucine, lysine, methionine, praline, serine, threonine, tryptophan, tyrosine, valine, and glutamine (refers to instant claimed ‘a therapeutically effective combination of free amino acids wherein the therapeutically effective combination of free amino acids consists essentially of: a therapeutically effective amount of free amino acids of threonine, valine, tyrosine, aspartic acid, and serine’ of claim 91; and the elected species), (ii) fatty acids comprising long-chain polyunsaturated fatty acids (LCPUFA), (iii) digestible carbohydrates, and (iv) indigestible carbohydrates obtained from a milk protein-free source; and (b) Bifidobacteria obtained from a milk-protein-free culture; wherein the milk protein-free composition is free of protein fragments of milk, and other than (b) is essentially free of intact proteins (Claim 1).  Langford et al. also disclose the followings: (i) the composition is a powdered formulation (refers to instant claimed ‘oral’ of claim 103) that can be diluted with water (refers to instant claimed ‘a pharmaceutically acceptable carrier’ of claim 100) (col. 6, lines 32-35); and (ii) exemplified a composition comprising protein, amino acids, fat, sunflower oil, fractionated coconut oil, canola oil, high oleic sunflower oil, ARASCO TM oil, DHASCO ™ oil, Maltodextrin, Prebiotic, short chain Bifidobacterium breve, and other vitamins/minerals/trace elements (refers to instant claimed ‘does not include or comprises only negligible amounts of electrolytes’ of claim 101).
While Langford et al. do not explicitly disclose the limitation of ‘wherein the therapeutically effective combination of free ammo acids is sufficient to reduce symptoms associated with the lung disorder in the subject’ of claim 91, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Langford et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Since there no specific stereoisomer for the amino acids claimed by Langford et al., they are considered to be racemic mixture of both L and D stereoisomers, and as such the L stereoisomer as recited by instant claim 99 is taught by Langford et al.
Therefore, the composition and method of Langford et al. do anticipate the instant claimed invention.

Claims 5, 6, 12, 16-19, 33, 34, 41, 42, 91, 93, 99, 100, 102, and 103 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vidyasagar et al. (US Patent 10,350,185 B2; Effective Filing Date of 03/11/2013).
For claims 5, 6, 12, 16-19, 33, 34, 41, and 42, Vidyasagar et al. claim a method of improving lung function, wherein the method comprises administering, to a human with a lung injury or a lung disease, an effective amount of a therapeutic composition consisting essentially of L-lysine, L-glycine, L-threonine, L-valine, L-tyrosine, L-aspartic acid, L-isoleucine, and L-pulmonary’ of claim 42) (col. 9, lines 3-22); (ii) exemplified a formulation in a 237 ml bottle comprising 276 mg of L-valine, 252 mg L-aspartic acid, 248 mg L-serine, 225 mg L-threonine, and 51 mg L-tyrosine (refers to instant claims 16-19) (Example 1 on col. 10).  As recognized MPEP § 2131.03(I), “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).  (iii) The type of lung diseases include bronchial asthma (refers to instant claim 6), pneumonia, bronchiectasis, interstitial lung diseases, acute and/or chronic pneumonitis, chronic obstructive pulmonary disease (COPD), asthma (refers to instant claim 6), silicosis, and lung injury (col. 2, lines 32-36; col. 7, lines 38-42).
While Vidyasagar et al. do not explicitly disclose the limitation of ‘wherein the therapeutically effective combination of free ammo acids is sufficient to reduce symptoms associated with the lung disorder in the subject’ of claim 5, this limitation In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
For claims 91, 93, 99, 100, 102, and 103, Vidyasagar et al. claim a method of improving lung function, wherein the method comprises administering, to a human with a lung injury or a lung disease, an effective amount of a therapeutic composition consisting essentially of L-lysine, L-glycine, L-threonine, L-valine, L-tyrosine, L-aspartic acid, L-isoleucine, and L-serine; and optionally, therapeutically acceptable carriers, electrolytes, buffering agents, and flavoring (refers to instant claims 91, 99, 100, and 102; and the elected species) (Claims 1 and 3).  The therapeutic composition is orally administered (refers to instant claim 103) (Claim 2).  Vidyasagar et al. also disclose the followings: (i) the dry powder form of the pharmaceutical composition can be prepared and dispensed as an aqueous or non-aqueous solution or suspension, in a metered-dose inhaler (refers to instant claimed ‘pulmonary’ of claim 103) (col. 9, lines 3-22); and (ii) The type of lung diseases include bronchial asthma (refers to instant claim 93), pneumonia, bronchiectasis, interstitial lung diseases, acute and/or chronic pneumonitis, chronic obstructive pulmonary disease (COPD), asthma (refers to instant claim 93), silicosis, and lung injury (col. 2, lines 32-36; col. 7, lines 38-42).
While Vidyasagar et al. do not explicitly disclose the limitation of ‘wherein the therapeutically effective combination of free ammo acids is sufficient to reduce symptoms associated with the lung disorder in the subject’ of claim 91, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore, the composition and method of Vidyasagar et al. do anticipate the instant claimed invention.
The applied reference has a common inventor (i.e. Sadasivan Vidyasagar and/or Paul Okunieff) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5, 33, 34, 41, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,350,185 B2 (referred hereinafter as Vidyasagar et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 5, 33, 34, 41, and 42; and the method of claims 1-3 of Vidyasagar et al. have similar method steps and uses a composition with similar structural features.

16/339,461
US 10,350,185 B2
5. A method for treating a lung disorder in a subject in need thereof, the method comprising administering to the subject a formulation comprising a therapeutically effective combination of free amino acids wherein the therapeutically effective combination of free amino acids consists essentially of: a therapeutically effective amount of free amino acids of threonine, valine, tyrosine, aspartic acid, and serine; and wherein the therapeutically effective combination of free ammo acids is sufficient to reduce symptoms associated with the lung disorder in the subject.
1. A method of improving lung function, wherein the method comprises administering, to a subject with a lung
injury or a lung disease, an effective amount of a therapeutic composition consisting essentially of L-lysine, L-glycine, L-threonine, L-valine, L-tyrosine, L-aspartic acid, L-isoleucine, and L-serine; and optionally, therapeutically acceptable carriers, electrolytes, buffering agents, and flavoring agents.
33. The method of claim 5, wherein at least one of the free amino acids or each of the free amino acids is an L- form of the at least one or each of the free amino acids.

34. The method of claim 5, wherein the formulation further comprises a pharmaceutically acceptable carrier, buffer, adjuvant, or excipient

42. The method of claim 5, wherein the formulation is administered to the subject via oral, pulmonary, intranasal, or sublingual administration.
2. The method, according to claim 1, wherein the therapeutic composition is orally administered.
41. The method of claim 5, wherein the subject is a human.
3. The method, according to claim 1, wherein the subject is a human.


wherein the therapeutically effective combination of free ammo acids is sufficient to reduce symptoms associated with the lung disorder in the subject’ of claim 5, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Vidyasagar et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).  That is the method of the instant application is generic to the method of Vidyasagar et al. or in other word claims 5, 33, 34, 41, and 42 are anticipated by claims 1-3 of U.S. Patent No. 10,350,185 B2.
Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,350,185 B2.

Claims 91, 99, 100, 102, and 103 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,350,185 B2 (referred hereinafter as Vidyasagar et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 91, 99, 100, 102, and 103; and the method of claims 1-3 of Vidyasagar et al. have similar method steps and uses a composition with similar structural features.

16/339,461
US 10,350,185 B2
91. A method for treating a lung disorder in a subject in need thereof, the method comprising administering to the subject a formulation comprising a therapeutically  wherein the therapeutically effective combination of free amino acids is sufficient to reduce symptoms associated with the lung disorder in the subject.
1. A method of improving lung function, wherein the method comprises administering, to a subject with a lung
injury or a lung disease, an effective amount of a therapeutic composition consisting essentially of L-lysine, L-glycine, L-threonine, L-valine, L-tyrosine, L-aspartic acid, L-isoleucine, and L-serine; and optionally, therapeutically acceptable carriers, electrolytes, buffering agents, and flavoring agents.
99. The method of claim 5, wherein at least one of the free amino acids or each of the free amino acids is an L- form of the at least one or each of the free amino acids.

100. The method of claim 5, wherein the formulation further comprises a pharmaceutically acceptable carrier, buffer, adjuvant, or excipient

103. The method of claim 5, wherein the formulation is administered to the subject via oral, pulmonary, intranasal, or sublingual administration.
2. The method, according to claim 1, wherein the therapeutic composition is orally administered.
102. The method of claim 5, wherein the subject is a human.
3. The method, according to claim 1, wherein the subject is a human.


While Vidyasagar et al. do not explicitly disclose the limitation of ‘wherein the therapeutically effective combination of free ammo acids is sufficient to reduce symptoms associated with the lung disorder in the subject’ of claim 91, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Vidyasagar et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).  That is the method of the instant application is generic to the method of Vidyasagar et al. or in other word claims 91, 99, 100, 102, and 103 are anticipated by claims 1-3 of U.S. Patent No. 10,350,185 B2.
Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,350,185 B2.

Claims 5, 33, 34, 41, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,758,507 B2 (referred hereinafter as Vidyasagar et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 5, 33, 34, 41, and 42; and the method of claims 1, 2, and 5 of Vidyasagar et al. have similar method steps and uses a composition with similar structural features.

16/339,461
US 10,758,507 B2
5. A method for treating a lung disorder in a subject in need thereof, the method comprising administering to the subject a formulation comprising a therapeutically effective combination of free amino acids wherein the therapeutically effective combination of free amino acids consists essentially of: a therapeutically effective amount of free amino acids of threonine, valine, tyrosine, aspartic acid, and serine; and wherein the therapeutically effective combination of free ammo acids is sufficient to reduce symptoms associated with the lung disorder in the subject.
1. A method for treating a lung complication induced by radiation in a human subject in need thereof, wherein the method comprises: administering, to the human subject in need thereof, an effective amount of a therapeutic formulation consisting essentially of free amino acids selected from lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, and serine; and optionally, tryptophan; and optionally, therapeutically acceptable carriers, electrolytes, buffering agents, and flavoring agents, wherein the human subject in need thereof receives radiation in a chest area at a dose capable of causing lung injury, and wherein the effective amount is sufficient to reduce severity of at least one lung complication induced by radiation in the human subject in need thereof.
41. The method of claim 5, wherein the subject is a human.

34. The method of claim 5, wherein the formulation further comprises a pharmaceutically acceptable carrier, buffer, adjuvant, or excipient

42. The method of claim 5, wherein the formulation is administered to the subject via oral, pulmonary, intranasal, or sublingual administration.
5. The method, according to claim 1, wherein the therapeutic formulation is orally administered.
33. The method of claim 5, wherein at least one of the free amino acids or each of the free amino acids is an L- form of the at least one or each of the free amino acids. 
2. The method, according to claim 1, wherein the therapeutic formulation consists essentially of L-lysine, L-glycine,
L-threonine, L-valine, L-tyrosine, L-aspartic acid, L-isoleucine, and L-serine; and optionally, therapeutically acceptable carriers, electrolytes, buffering agents, and flavoring agents.


That is the method of the instant application is generic to the method of Vidyasagar et al. or in other word claims 5, 33, 34, 41, and 42 are anticipated by claims 1, 2, and 5 of U.S. Patent No. 10,758,507 B2.
Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,758,507 B2.

Claims 91, 99, 100, 102, and 103 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,758,507 B2 (referred hereinafter as Vidyasagar et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 91, 99, 100, .

16/339,461
US 10,758,507 B2
91. A method for treating a lung disorder in a subject in need thereof, the method comprising administering to the subject a formulation comprising a therapeutically effective combination of free amino acids, wherein the therapeutically effective combination of free amino acids consists essentially of: a therapeutically effective amount of free amino acids of threonine, valine, tyrosine, serine, and tryptophan; and wherein the therapeutically effective combination of free amino acids is sufficient to reduce symptoms associated with the lung disorder in the subject.
1. A method for treating a lung complication induced by radiation in a human subject in need thereof, wherein the method comprises: administering, to the human subject in need thereof, an effective amount of a therapeutic formulation consisting essentially of free amino acids selected from lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine, and serine; and optionally, tryptophan; and optionally, therapeutically acceptable carriers, electrolytes, buffering agents, and flavoring agents, wherein the human subject in need thereof receives radiation in a chest area at a dose capable of causing lung injury, and wherein the effective amount is sufficient to reduce severity of at least one lung complication induced by radiation in the human subject in need thereof.
102. The method of claim 5, wherein the subject is a human.

100. The method of claim 5, wherein the formulation further comprises a pharmaceutically acceptable carrier, buffer, adjuvant, or excipient

103. The method of claim 5, wherein the formulation is administered to the subject via oral, pulmonary, intranasal, or sublingual administration.
5. The method, according to claim 1, wherein the therapeutic formulation is orally administered.
99. The method of claim 5, wherein at least one of the free amino acids or each of the free amino acids is an L- form of the at least one or each of the free amino acids.
2. The method, according to claim 1, wherein the therapeutic formulation consists essentially of L-lysine, L-glycine,
L-threonine, L-valine, L-tyrosine, L-aspartic acid, L-isoleucine, and L-serine; and optionally, therapeutically acceptable carriers, electrolytes, buffering agents, and flavoring agents.


That is the method of the instant application is generic to the method of Vidyasagar et al. or in other word claims 91, 99, 100, 102, and 103 are anticipated by claims 1, 2, and 5 of U.S. Patent No. 10,758,507 B2.
In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,758,507 B2.

Claims 5, 6, 12, 16-18, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 13, and 17 of copending Application No. 16/987,507 (reference application; based on claims filed on 08/07/2020 and hereinafter refers to as Vidyasagar et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 5, 6, 12, 16-18, and 42 and the method of claims 10, 11, 13, and 17 of Vidyasagar et al. have similar method steps and uses a composition with similar structural features.

16/339,641
16/987,507
5. A method for treating a lung disorder in a subject in need thereof, the method comprising administering to the subject a formulation comprising a therapeutically effective combination of free amino acids wherein the therapeutically effective combination of free amino acids consists essentially of: a 
10. A method for reducing symptoms of inflammation comprising: administering to a subject in need thereof a composition comprising, consisting essentially of, or consisting of two or more amino acids selected form the group consisting of aspartic acid, valine, serine, threonine, tyrosine; wherein the composition does not comprise free amino acid glutamine or a glutamine-containing dipeptide, or, if free amino acid glutamine 
6. The method of claim 5, wherein the lung disorder is asthma.
11. The method of claim 10 wherein the symptoms of inflammation comprise one or more symptoms from the group consisting of joint or muscle pain, allergies, asthma, high blood pressure, blood sugar problems, ulcers and Irritable Bowel Syndrome (constipation or diarrhea), constant fatigue or lethargy, skin problems or red, bloodshot eyes, edema, hyperemia, erythema, bruising, fluid retention, loss of appetite, increased heart rate, formation of granulomas, fibrinous, pus, or nonviscous serous fluid, and formation of an ulcer.
12. The method of claim 5, wherein the therapeutically effective combination of free amino acids consists of a therapeutically effective amount of threonine, valine, tyrosine, aspartic acid, and serine.
17. The method of claim 10 wherein aspartic acid is at a concentration of between 532 to 4792 mg/l, valine is at a concentration of between 469 to 4217 
16. The method of claim 5, wherein the therapeutically effective amount of threonine is a concentration ranging from 0.4 grams/liter to 1.5 grams/liter or 0.7 grams/liter to 1.3 grams/liter; the therapeutically effective amount of valine 1s a concentration ranging from .7 grams/liter to 1. 7 grams/liter or 0.9 grams/liter to 1.5 grams/liter; the therapeutically effective amount of tyrosine is a concentration ranging from 0.05 grams/liter to 0.4 grams/liter; the therapeutically effective amount of aspartic acid is a concentration ranging from 0.4 grams/liter to 3.6 grams/liter; or the therapeutically effective amount of serine is a concentration ranging from 0.6 

17. The method of claim 5, wherein the therapeutically effective amount of threonine is a concentration ranging from 0.9 grams/liter to 1.1 grams/liter; the therapeutically effective amount of valine is a concentration ranging from 1.1 grams/liter to 1.3 grams/liter; the therapeutically effective amount of  tyrosine is a concentration ranging from 0.1 grams/liter to 0.3 grams/liter; the therapeutically effective amount of aspartic acid is a concentration ranging from 0.4 grams/liter to 3.6 grams/liter; or the therapeutically effective amount of serine is a concentration ranging from 1.0 to about 1.2 grams/liter; or any combination thereof.

18. The method of claim 5, wherein the therapeutically effective amount of threonine is 1.0 g/l; the therapeutically effective amount of valine is 1.2 g/l; and the therapeutically effective amount of tyrosine is 0.2 g/l

42. The method of claim 5, wherein the formulation is administered to the subject via oral, pulmonary, intranasal, or sublingual administration.
13. The method of claim 10 wherein the composition is formulated for oral administration.


That is the method of the instant application is generic to the method of Vidyasagar et al. or in other word claims 5, 6, 12, 16-18, and 42 are anticipated by claims 10, 11, 13, and 17 of copending Application No. 16/987,507.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/987,507.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 91, 93, and 103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, and 13 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 91, 93, and 103 and the method of claims 10, 11, and 13 of Vidyasagar et al. have similar method steps and uses a composition with similar structural features.

16/339,641
16/987,507
91. A method for treating a lung disorder in a subject in need thereof, the method comprising administering to the subject a formulation comprising a therapeutically effective combination of free amino acids, wherein the therapeutically effective combination of free amino acids consists essentially of: a therapeutically effective amount of free amino acids of threonine, valine, tyrosine, serine, and tryptophan; and wherein the therapeutically effective combination of free amino acids is sufficient to reduce symptoms associated with the lung disorder in the subject.
10. A method for reducing symptoms of inflammation comprising: administering to a subject in need thereof a composition comprising, consisting essentially of, or consisting of two or more amino acids selected form the group consisting of aspartic acid, valine, serine, threonine, tyrosine; wherein the composition does not comprise free amino acid glutamine or a glutamine-containing dipeptide, or, if free amino acid glutamine and/or a glutamine-containing dipeptide is present, the free amino acid glutamine and the glutamine-containing dipeptide is present at a concentration of less than 50 mg/1; wherein the composition does not comprise glucose or, if glucose is present, glucose is present at a concentration of less than 1g/l; and wherein the composition does not comprise free amino acid methionine or a methionine-containing dipeptide.
93. The method of claim 91, wherein the lung disorder is asthma.
11. The method of claim 10 wherein the symptoms of inflammation comprise one or more symptoms from the group consisting of joint or muscle pain, allergies, asthma, high blood pressure, blood sugar problems, ulcers and Irritable Bowel Syndrome (constipation or diarrhea), constant fatigue or lethargy, skin problems or red, bloodshot eyes, edema, hyperemia, erythema, bruising, fluid retention, loss of 
103. The method of claim 5, wherein the formulation is administered to the subject via oral, pulmonary, intranasal, or sublingual administration.
13. The method of claim 10 wherein the composition is formulated for oral administration.


That is the method of the instant application is generic to the method of Vidyasagar et al. or in other word claims 91, 93, and 103 are anticipated by claims 10, 11, and 13 of copending Application No. 16/987,507.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/987,507.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
January 25, 2022